Name: Commission Regulation (EEC) No 2845/79 of 12 December 1979 on the delivery of skimmed-milk powder as food aid to Honduras
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 79 Official Journal of the European Communities No L 322/ 11 COMMISSION REGULATION (EEC) No 2845/79 of 12 December 1979 on the delivery of skimmed-milk powder as food aid to Honduras laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1 488/79 (5 ) ; whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the United Kingdom intervention agency shall deliver skimmed-milk powder as food aid on the special terms set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme (3 ), . and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex , Honduras has requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6 . (&gt;) OJ No L 119 , 15 . 5 . 1979 , p . 1 . (4 ) OJ No L 43, 15 . 2 . 1977, p. 1 . ( 5 ) OJ No L 181 , 18 . 7 . 1979 , p. 20 . No L 322/ 12 Official Journal of the European Communities 18 . 12 . 79 ANNEX B (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 (general reserve) Honduras 36 tonnes 36 tonnes United Kingdom Intervention stocks (entry into stock after 1 January 1979) Consignment 1 . Application of Council Regulations : (a) legal basis (b) affectation 2. Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of skimmed-milk powder 7 . Special characteristics and / or pack ­ aging (') 8 . Markings on the packaging 9. Delivery period 10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception (2 ) 12 . Procedure to be applied to determine the costs of supply Leche descremada en polvo / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Honduras Immediate action  loading as soon as possible Delivered to 'Ramon Villeda Morales airport, San Pedro Sula, Honduras ComitÃ © permanente de emergencia nacional (COPEN) (telex HT 1129 MRRE ; tel . 22 85 38 Colonel Juan Ramon Peno)(3 ) Mutual agreement 18 . 12. 79 Official Journal of the European Communities No L 322/ 13 Consignment C 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 (general reserve) 2. Beneficiary 3 . Country of destination | Honduras 4. Total quantity of the consignment 128 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6. Origin of skimmed-milk powder Bought on the Community market and limited to the following three countries : Denmark, Ireland and United Kingdom 7. Special characteristics and / or pack ­ aging ( ») Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Leche descremada en polvo / Donation de la Comunidad econÃ ³mica europea a Honduras' 9 . Delivery period Immediate action  loading as soon as possible 10 . Stage and place of delivery Port of unloading Puerto Cortes (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (2 ) Comite permanente de emergencia nacional (COPEN) (telex HT 1129 MRRE ; tel . 22 85 38 Colonel Juan Ramon Peno) (3 ) 12. Procedure to be applied to determine the costs of supply Mutual agreement Notes (') Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303/77. (2 ) See Article 5 and the last indent of Article 13 ( 1 ) of Reguation (EEC) No 303/77. (3 ) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certificate made out in Spanish .